Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Case: 12Hmj-0o24— | A\-er-J08 (APM)
Hon-G-Miché THIS BE FILED

 
 

 

 

Vv. “ AY
ca.
Signature___/“\ f >
THOMAS WEBSTER, Defendant
MARK MARVIN, Petitioner Date Sl 2

PETITION FOR A WRIT OF HABEAS CORPUS

This is a Someone petition for a Writ of Habeas Corpus to determine the legality of the
criminal charges against the defendants who where charged with crimes in connection with a
mostly peaceful assembly in Washington D.C. on January 6.2021 intended “to peacefully
assemble, and to petition the Government for redress of grievances.” (U.S. Const. Amend. 1)

Petitioner MARK MARVIN, has standing as “someone” (28 U.S.C.A. 2242 . Darr v.
Birford, 339 U.S. 200, 203, 70 S.Ct. $87, 590) And further, Petitioner has standing in that this
prosecution is intended, through “equal protection” to a piori deny him access to Washington,
D.C. , and he further says:

1, This matter concerns the alleged appearance of THOMAS WEBSTER in Washington
D.C.,, on January 6, 2021 in furtherance of his Constitutionally secured right to peacefully
assemble and petition the government for redress of grievances.

2, The government complaint alleges that defendant was in Washington D.C. unlawfully
and that he, in the process of petitioning the government did so unlawfully by being too loud and
being in wrong places, etc. all without merit.

3, The government unlawfully relies on evidence in the form of “national news coverage
(p. 1)... open source media (p. 7) ...and further open source video” (p. 8) posted on You Tube
(presumably and not denied, as national news coverage). These photos are subject to radical
misinterpretation and should be suppressed, under standing government policy.

4, Thomas Webster is reportedly a veteran of the United States Marine Corps, and as an
officer, retired from the New York City Police Force where he has taken oaths to protect and
defend the United States from enemies foreign and domestic, as have his accusers from the

government, not being illegal.

5, Thomas Webster is accused of “being armed” with and carrying a flagpole with a

 

the Capitol Police, who would allegedly kill an unarmed visitor named Ashley Babbit, who was }

 
Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 2 of 6

visiting the Capitol to petition the government during internct posted “open” hours.

6, In the Criminal Complaint (Feb. 19, 2021)

a, The complaint states: “WEBSTER is seen approaching N.R., who is barricaded behind a
metal gate”. Actually it is not a barricade, the gate is simply a light fence for crowd control, to
direct persons who are visiting the Capitol to “assemble peaceably to petition the government ...
for redress of grievances” (U.S. Const. Amend I)

The complaint alleges that there were “Capitol Police Barricades.” Actually the “barricades
were light weight “safety fence” . (See: Weather Channel, “Weather Goes Viral” Episode 65 ,
about 15 minutes into show a flimsy identical fence is used on the beach, and is called “safety

fence” not functional as a “barricade”)

b, The individual is carrying “a large metal flagpole, with a red U.S. Marine Corps flag attached
to it.” Actually the flagpole is not very large. It is maybe 5/8 th. of an inch thick, is easily
handled and looks like it weighs 3-5 ounces, not very big or heavy, certainly not a weapon grade
flagpole. (Complaint p. 2)

c, The individual is said to be “arming himself with the metal flagpole.” Actually he is holding
it with a loose grip, apparently one or two fingers, loosely holding it. That is hardly how to hold
a weapon grade flagpole. (Complaint p. 3) Both photos on p. 3 show a very light non-weapon
type flagpole, often used by free speech enthusiasts.

d, The individual “raises the metal flagpole above his head and forcefully swings downward,
striking the metal barricade”. Actually it looks like he is scratching his back (?) (top photo).
There is a white rod or something in the lower photo which does not have a USMC flag attached
to it. (Complaint p. 4)

e, The photo on page 5, top photo shows a person holding a rather rickety paper(?) tube that
seems to be pealing apart, hardly a weapon grade flagpole. The lower photo shows what appears
to be a “light sword” from a space movie. (Complaint p. 5)

f, “WEBSTER proceeds to break through the metal barricade and begins charging toward N.R.
with clenched fists.” The fists are not clenched, but the fingers are a little rounded. Those hands
are not in fists. | What happened to the flagpole? OH there it is. The officer has it, or a
reasonable facsimile. The “assault lasts approximately ten seconds.” (Complaint p. 6)

g, “WEBSTER can be seen pinning N.R. to the ground and straddling him while he tries to
forcibly remove N.R’s face shield and gas mask.” It is apparent that the individual is attempting
to help N.R. to his feet. Also note officer 3855 is attempting to poke the person in the eye. The
person also has the right eye closed to try to avoid brutally losing his eye while trying to help
3855 to his feet. (Complaint p. 7)

h, Apparently N.R. is choking and “the individual ... attempted to rip off N.R.’s helmet, and that
Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 3 of 6

he was being choked by his chin strap and was unable to breathe during this portion of the
‘assault.’ ” (which lasted only a part of ten seconds). It is apparent that this was not an assault,
but a Marine, and officer rescuing a fellow officer during a choking incident. (Complaint p. 8)

i, Actually, this individual was lawfully visiting the U.S. Capitol, in public areas, during open
visiting hours at the Capitol, and exercising freedom of speech, unlike the violent mobs on the
left coast, who the Justice Department tolerated when they seceded from the Union and set up a
private country, and destroyed government buildings.

7, The Criminal Complaint alleges that Webster “attempted to rip off N.R.’s helmet, and
that he (N.R.) was being choked by his chin strap and was unable to breathe....” (Complaint p.
8) It is irrational that Mr. Webster, a fellow police officer (retired) would be accused of assault
when he apparently saved the life of Office N.R. , as any responsible police officer would have
done.

8, The anonymous complaint alleges that “WEBSTER then attempts to attack N.R. by
lunging toward him with the (flimsy lightweight) metal flagpole. WEBSTER strikes N.R. with
the (flimsy) flagpole numerous times.” (Complaint p.5) “N.R. is eventually able to wrest the
(flimsy) weapon away from WEBSTER’s clutch before N.R. falls to the ground. N.R. quickly
stands back up and begins retreating further behind the metal (flimsy safety fence) barricade.”
Apparently the flimsy flagpole was given to N.R. by Mr. Webster, as consolation for N.R.’s
pride being hurt after falling down when he was choking from his mask being improperly worn.
Pictures on p. 6, show Mr. Webster not having a flag pole, and pictures on p. 7, show N.R.
having a metal-like pole, but no U.S.M.C. flag. The picture (p. 7, bottom) shows Officer 3855
attempting to poke Mr. Webster in the eye (maybe accidentally) while Mr. Webster attempts to
save the officer’s life from choking on his mask.

9, At no time did the defendant attempt to hide his identity while he was allegedly
peacefully protesting, and using his skills to save the officer’s life. The officer did hide his face
and anonymously is named N.R. apparently in cognizance of guilt.

10, The (Minuta) indictment alleges that “The Oath Keepers are a large but loosely
organized collection of individuals (recruited ) from military and police who have sworn an oath
to defend the Constitution.” (“associated with militias*) (complaint paragraph 16)(like the
Capitol Police and the F.B.I., etc.) “The Oath Keepers are led by Person One.” (Minuta Indt* |,
at 16, p.5) “PERSON ONE named PERSON TEN to be the leader of his group’s operations in
Washington, D.C. , on January 6, 2021 (Minuta Indt. 3, No. 13) What happened to the “loosely
organized collection” (?), hardly an organization likely to have a “leader” or overthrow the

government. The government’s “Guilt by Association” scheme is illogical and self-

 

 
Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 4 of 6

contradictory, as is its nutty “conspiracy theory”.

11, Of those who died during the “mostly peaceful” protest, two were elderly, one on
drugs, a Capitol police officer whose cause of death was kept secret, but revealed to be from
natural causes, and an Air Force female veteran visitor who was shot, probably by police while
defenseless. The protestors did not have weapons (flimsy flagpoles are not weapons unless used
to poke people in the eye) . Is it a wonder that the mostly peaceful protesters exercising their
right to seek redress feared danger at the hands of the police during regular visiting hours? They
did not even set up their own country or secede from the Union.

12, Compare this situation to the Left Coast where Antifa mobs have destroyed cities,
seceded from the union, and the Justice Department did nothing to protect residents and defend
the Constitution or enforce peace and civility, or the integrity of the Union from revolutionaries.

13, The government’s chilling complaint charging individuals with crimes associated
with being irregular* citizens petitioning the government and visiting the Capitol serves to a
priori deny petitioner access to the Capitol City of Washington, D.C. and serves as an illegal
custody scheme.

14, Complaint and Indictments are facially predicated on bad faith, and tainted evidence.

WHEREFORE, this Court should release defendant from custody and bail, and dismiss
the (ham sandwich) Indictments as the Government has failed to make out a prima facie,
probable cause case for criminal indictments, and grant such other and further relief as is just and

proper, and otherwise secure the Bil! of Rights for defendant and petitioner.

Mark Marvin

April 25, 2021

*See: U.S. v. Minuta, Criminal 21-cr-28-APM, Magistrate No. 21-mj-cr-260, 21-mj-284

To: U.S. District Court, 333 Constitution Ave. NW, Washington, D.C. 20001
Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 5 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Case: 1:21-mj-00244
Hon. G. Michael Harvey
v.

THOMAS WEBSTER, Defendant
MARK MARVIN, Petitioner

MEMORANDUM OF LAW

THIS INDICTMENT AND THE UNDERLYING PROSECUTION VIOLATE DUE PROCESS
AND CANNOT BE USED TO DENY FIRST AMENDMENT RIGIITS.,

Preliminary hearing and the grand jury both determine whether there is probable cause
with regard to the suspect. (Coleman v. Alabama, 1957, 339 U.S. !) “Its historic office has been
to provide a shield against arbitrary or oppressive action, by ensuring that serious criminal
accusations will be brought only upon the considered judgment of a representative body of
citizens acting under oath and under judicial instruction and guidance.” (U.S. v. Mandujano,
1976, 425 U.S. 564, 571) Judicial supervision is properly exercised in such (First Amendment)
cases to prevent the wrong before it occurs.” (United States v. Calandra, 1974, 414 U.S. 338,

iust operate within the limits of the First Amendment and may not harass
the exercise of speech and press rights. (Branzburg v. Hayes, 1972, 408 U.S. 665, 707-08)
“(G)rand jury investigations if instituted or conducted other than in good faith, would pose
wholly different issues for resolution under the First Amendment.”
“The Department of Justice does not consider the press ‘an investigative arm of the
government’.” (Branzburg, Id. p. 707, fn. 41)
This indictment is defective and deprives this Court of subject matter jurisdiction over

the case. (United States v. Cotton, 2002, 535 U.S. 625)

Mark Marvin

April 25, 2021
(5)
Case 1:21-cr-00208-APM Document17 Filed 05/10/21 Page 6 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Case: 1:21-mj-00244
Hon. G. Michael Harvey
Vv.

THOMAS WEBSTER, Defendant
MARK MARVIN, Petitioner

MOTION TO PROCEDE AS A POOR PERSON
MARK MARVIN, Petitioner hereby moves this Court for an order allowing him to
proceed as a poor person in that he lives on social security, (about $1,200 per month) has a
savings account of about $14,000 entirely from Social Security, owns no tangible assets and lives

with his mother (age 102) and is other wise unable to pay the costs of this action.

OY

Affirmed as true,

Mark Marvin

April 25, 2021
